MEMORANDUM *
Joseph Smith appeals the district court’s judgment dismissing his petition for a writ of habeas corpus. Because the California Court of Appeal’s decision applying harmless error analysis was not contrary to, or an unreasonable application of, clearly established federal law, we affirm.
The Supreme Court has never held that prison garb errors belong to the “very limited class” of structural errors. Neder v. United States, 527 U.S. 1, 8, 119 S.Ct. 1827, 144 L.Ed.2d 35 (1999). Smith’s reliance on comments in Riggins v. Nevada, 504 U.S. 127, 112 S.Ct. 1810, 118 L.Ed.2d 479 (1992), is misplaced as the prison garb issue was not before the Court. See Carey v. Musladin, — U.S.-,-, 127 S.Ct. 649, 653, 166 L.Ed.2d 482 (2006) (“ ‘[Cjlearly established Federal law” in [28 U.S.C.] § 2254(d)(1) ‘refers to the holdings, as opposed to the dicta, of this Court’s decisions as of the time of the relevant state-court decision.’ ”). That compelling a defendant to wear prison garb is “inherently prejudicial” means only that the defendant does not have to prove prejudice in order to establish a constitutional violation, not that the government cannot prove harmlessness under Chapman v. California, 386 U.S. 18, 87 S.Ct. 824, 17 L.Ed.2d 705 (1967). Cf. Deck v. Missouri, 544 U.S. 622, 635, 125 S.Ct. 2007, 161 L.Ed.2d 953 (2005). Therefore, the Court of Appeal’s decision to apply harmless error analysis was not contrary to clearly established federal law.
Nor was the Court of Appeal’s conclusion that any error was harmless beyond a reasonable doubt objectively unreasonable since, as it concluded, the evidence against Smith was “overwhelming and uncontested.” See Inthavong v. Lamarque, 420 F.3d 1055,1061 (9th Cir.2005).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.